NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

               CHEMAYNE B. SCHECTER, Petitioner/Appellee,

                                         v.

                BERNARD T. CASSIDY, Respondent/Appellant.

                            No. 1 CA-CV 18-0150 FC
                                 FILED 1-22-2019


            Appeal from the Superior Court in Maricopa County
                            No. FC2011-052618
            The Honorable Roger L. Hartsell, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Michael E. Hurley Attorney at Law, Phoenix
By Michael E. Hurley
Counsel for Petitioner/Appellee

Bert L. Roos, P.C., Phoenix
By Bert L. Roos
Counsel for Respondent/Appellant
                           SCHECTER v. CASSIDY
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.


C R U Z, Judge:

¶1            Bernard Cassidy (“Cassidy”) appeals from superior court
orders denying Cassidy’s petition for modification of child support and for
credit against arrearages. The orders also grant attorneys’ fees incurred by
Chemayne Schecter (“Schecter”). For the reasons that follow, we affirm the
superior court’s rulings.

                  FACTS1 AND PROCEDURAL HISTORY

¶2             In 2012, the superior court ordered Cassidy to pay Schecter
child support and spousal maintenance, in the amounts of $611.12 per
month and $150 per month, respectively. In 2015, the court denied
Cassidy’s first petition to modify spousal maintenance and child support,
and further ordered “that prior to filing a new petition to modify the
support order, [Cassidy] must hire a forensic accountant for his business
income for 2013 and 2014, to provide evidence of income for that petition.”
Two years later, and without complying with the court’s order requiring
that he engage a forensic accountant, Cassidy filed a new petition for
modification of child support and requested a determination of arrearages
claiming offsets related to the child’s alleged emancipation.

¶3             Notwithstanding the court’s 2012 order that support be paid
through the Support Payment Clearinghouse and that “[a]ny payment not
made through the Support Clearinghouse, including any payment made
directly to [Schecter], the child, or anyone else on behalf of the child, will be
deemed a gift and not a support payment.” Cassidy claimed he was
entitled to child support credit for payments made directly to the minor
child. During testimony, the only reason Cassidy offered for his failure to
comply with the court’s order to submit support payments through a state


1       This court views the facts in the light most favorable to sustaining
the superior court’s order, giving “due regard . . . to the opportunity of the
trial court to judge the credibility of witnesses.” Ariz. R. Fam. Law P. 82(A)
(2016); see also Gutierrez v. Gutierrez, 193 Ariz. 343, 348, ¶ 14 (App. 1998).


                                       2
                         SCHECTER v. CASSIDY
                          Decision of the Court

clearinghouse was his reference to times when his daughters’ utilities or
internet service were either disconnected or pending service interruption.
Cassidy testified that on those occasions he “didn’t have enough time to get
to the clearinghouse cause [sic] it would take too long and the [utilities]
would’ve been interrupted.”

¶4            In addition to the alleged direct payments, Cassidy argued
the child did not reside with Schecter from July of 2015 forward and was,
therefore, emancipated. As such, Cassidy’s argument was that any child
support paid by him after July 2015 should be credited toward his child
support arrearages owed to Schecter. As support for the proposition that
the child was emancipated, Cassidy offered testimony that she had moved
into her adult sibling’s home, obtained full-time employment and stopped
attending school. However, no petition for emancipation was ever filed
with the court by the child or either of the parties, nor did Cassidy enter
any agreements with Schecter before denying her child support payments
for the period he considered the child emancipated.

¶5             At the hearing, Cassidy submitted a document purportedly
drafted by the child and her adult sibling, as evidence of his child support
payments having been made directly to the child. Cassidy also submitted
tax returns as proof of current income to show a change in circumstances
justifying a lower support payment order.

¶6           Following the hearing, the court issued a detailed ruling
finding Cassidy’s testimony not credible, denying his request for child
support modification, and for credit towards support arrears. Finally,
Cassidy was ordered to pay $750 per month towards child support arrears
and $250 per month towards spousal maintenance arrears.

¶7             The court ordered Schecter to file her request for attorneys’
fees and costs and ordered a deadline for any response or objection thereto.
Despite two extensions of the deadline, Cassidy failed to respond or object
to Schecter’s request for fees. The court entered an award of attorneys’ fees
and costs totaling $3,099.50 in favor of Schecter in accordance with Arizona
Revised Statutes (“A.R.S.”) section 25-324(A)-(B).

¶8          Cassidy has timely appealed.          We have jurisdiction in
accordance with A.R.S. § 12-2101(B).

                              DISCUSSION

¶9           On appeal, we review orders from petitions for modification
of child support and arrearage determinations for abuse of discretion. State


                                     3
                           SCHECTER v. CASSIDY
                            Decision of the Court

ex rel. Dep’t of Econ. Sec. v. Burton, 205 Ariz. 27, 30, ¶ 14 (App. 2003) (citation
omitted); Ferrer v. Ferrer, 138 Ariz. 138, 140 (App. 1983). “An abuse of
discretion exists when the record, viewed in the light most favorable to
upholding the trial court’s decision, is devoid of competent evidence to
support the decision.” Burton, 205 Ariz. at 30, ¶ 14 (citation omitted).

I.     Age of Emancipation

¶10            First, Cassidy argues the court abused its discretion by
determining the minor’s date of emancipation was her eighteenth birthday,
because prior to that date the minor was already living independent of her
mother. He cites no authority for this argument and we are not persuaded
by it. A.R.S. § 25-503(Q) defines “emancipation” for child support purposes
as occurring on the child’s marriage, on the child’s eighteenth birthday,
“when the child is adopted,” or “when the child dies.” A.R.S. § 25-503(Q).
Additionally, a child can request the court issue an emancipation order.
A.R.S. § 12-2453. When a child so requests, she must prove by clear and
convincing evidence that emancipation is in her best interests. A.R.S. § 12-
2453(B); see also A.R.S. § 12-2451.

¶11           Cassidy’s claim that the child was emancipated prior to her
eighteenth birthday is not supported by any evidence that the child met the
statutory definition for an emancipated child under A.R.S. §§ 25-503 or 12-
2451. Instead, Cassidy relied upon his assumption, as well as that of the
child herself and her adult sibling, that the minor emancipated on the day
she was “on her own from July 2015,” living with her eldest sister and
working a full-time job, as definitive proof that emancipation had, in fact,
occurred. But contrary to Cassidy’s assertions, the court’s decision as to the
termination date of Cassidy’s child support obligation did not hinge upon
a determination of the child’s age of majority. Instead, the court found the
child support obligation ended by operation of law on the last day of the
month in which the child, having reached her eighteenth birthday some
three months prior, graduated from high school. This finding is consistent
with the clear language of A.R.S. § 25-320(F), which requires that support
continue to be provided for a child who reaches the age of majority during
the period in which the child is actually attending high school.

II.    Credit Toward Child Support Arrears

¶12         Cassidy requested credit of $13,650 for what he deems as
direct payments for support of the purportedly emancipated child. During
testimony, Cassidy offered into evidence an affidavit itemizing $13,650
expended for the support of the parties’ child. That sum was, according to



                                        4
                         SCHECTER v. CASSIDY
                          Decision of the Court

Cassidy, paid in cash or work value, to either the child’s sibling or to the
child directly. Cassidy asserts these payments should count as a credit
against his child support arrearages. “We ‘accept the trial court’s findings
of fact unless they are clearly erroneous.’” Alley v. Stevens, 209 Ariz. 426,
428, ¶ 6 (App. 2004) (citation omitted). A.R.S. § 46-441(H) states:

      Payment of any money directly to an obligee or a person other
      than the support payment clearinghouse shall not be credited
      against the support obligation unless the direct payments
      were ordered by the court, or made pursuant to a written
      support agreement by the parties.

A.R.S. § 46-441(H).

¶13          The support order specifically stated that any payment not
made through the clearinghouse would be deemed a gift and not a support
payment. Cassidy testified he was aware of the requirement that support
payments be made through the clearinghouse. The court also found
Cassidy’s testimony to not be credible, and evidence “of his plan and
scheme to manipulate and dominate” Schecter.

¶14            Additionally, the superior court found the child’s testimony
detailing the payments also lacking in credibility, and a reflection of the
child’s manipulation at the hands of Cassidy. Even if actually made, all of
the alleged payments were made in a manner not in accordance with the
explicit court order, or A.R.S. § 46-441(H), and the court found no credible
evidence was presented proving such payments had ever been made.

¶15           More importantly, one effect of emancipation in Arizona is
that it terminates the parents’ future child support obligations relating to
the emancipated minor. See A.R.S. § 12-2454(B)(2). If, as Cassidy argues,
the parties’ child emancipated at the age of sixteen, Cassidy would not be
obligated to pay any further child support thereafter. As a result, any
money Cassidy may have spent toward the emancipated child’s support
would have necessarily been deemed a gift to the child and not properly
credited toward a past support debt owed Schecter. Cassidy’s request for
the court to credit any financial contributions he allegedly made for the
child’s benefit, from the date of the purported emancipation until her
eighteenth birthday, toward Cassidy’s past due child support debt to
Schecter is inconsistent with the very definition of emancipation.
Therefore, the court did not abuse its discretion when it denied Cassidy’s
request for credit.




                                     5
                            SCHECTER v. CASSIDY
                             Decision of the Court

III.   Amount of Monthly Payment Toward Arrears

¶16                Cassidy also argues that, given his undisputed evidence of
limited income as supported by his testimony and copies of his tax returns
for the years 2015 and 2016, the court abused its discretion in setting
monthly arrears payments in the amount of $1,000. “The superior court has
original jurisdiction in proceedings brought by . . . a party to the case to
. . . enforce . . . the duties of support . . . .” A.R.S. § 25-502(A). “The right to
collect child-support payments vests when the payments are due.” Alley,
209 Ariz. at 428, ¶ 7 (citation omitted); see also A.R.S. § 25-503(I). When the
support installment is due, it takes the form of “a final judgment
conclusively establishing the rights and duties of the parties to” the support
obligation. Jarvis v. Jarvis, 27 Ariz. App. 266, 268 (1976); see also Alley, 209
Ariz. at 428, ¶ 7. Because support obligations are considered a final
judgment on their due date, a missed payment is a legal debt. Alley, 209
Ariz. at 428, ¶ 7.

¶17            Cassidy does not dispute the fact of arrears owed to Schecter,
only the monthly payment amount assigned by the court. On this record
we cannot find an abuse of discretion in the ordered amount. Although
Cassidy testified his income was $12,935 in 2015, and $14,156 in 2016, the
superior court found Cassidy’s testimony was not credible. As a result of
earlier proceedings, the court ordered Cassidy to hire a forensic accountant
to review his business income as a prerequisite to his filing any new petition
to modify the original support order. Cassidy disregarded this order,
choosing instead to file his self-prepared tax returns as proof of income.
Therefore, it was firmly within the court’s discretion to find these
disclosures to not be credible proof of his income. In fact, the record shows
that similar issues of unreliable reporting by Cassidy were present during
the original divorce action between these parties, that he failed to disclose
information not favorable to him, and that he was ultimately found to not
be credible. Moreover, the arrears payment amount ordered by the court
here was not unsupported. The new $1,000 monthly arrears payment
obligation is reasonable when considered against the entire record of
proceedings and does not represent a substantial increase from Cassidy’s
previous monthly support obligation. As such, the superior court did not
abuse its discretion in setting the monthly payment amount for support
arrears.

IV.    Attorneys’ Fees

¶18         Although Cassidy did not object to Schecter’s request below,
he now requests reversal of the court’s award of attorneys’ fees. “Because


                                         6
                          SCHECTER v. CASSIDY
                           Decision of the Court

a trial court and opposing counsel should be afforded the opportunity to
correct any asserted defects before error may be raised on appeal . . . errors
not raised in the trial court cannot be raised on appeal.” Trantor v.
Fredrikson, 179 Ariz. 299, 300 (1994). A failure to object in the superior court
“constitutes a waiver.” MacMillan v. Schwartz, 226 Ariz. 584, 592,
¶ 39 (App. 2011). Cassidy had the opportunity to object to the superior
court’s grant of attorneys’ fees but failed to do so despite receiving two
extensions of the filing deadline. As a result of his failure to object in the
superior court, he has waived the issue on appeal. Therefore, we affirm the
grant of attorneys’ fees.

V.     Attorneys’ Fees on Appeal

¶19           Each party has requested their reasonable attorneys’ fees and
costs. In the exercise of our discretion we grant Schecter her reasonable
attorneys’ fees pursuant to A.R.S. § 25-324(A). As the successful party on
appeal, Schecter is entitled to an award of her costs upon compliance with
Arizona Rule of Civil Appellate Procedure 21.

                               CONCLUSION

¶20           We affirm the orders of the court.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         7